
	

114 S437 IS: Improved National Monument Designation Process Act
U.S. Senate
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		1st Session
		S. 437
		IN THE SENATE OF THE UNITED STATES
		
			February 10, 2015
			Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for congressional approval of national monuments and restrictions on the use of national
			 monuments, to establish requirements for the declaration of marine
			 national monuments, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Improved National Monument Designation Process Act.  2. Designation of national monuments (a)In general Section 320301 of title 54, United States Code, is amended—
				
					(1)
 in subsection (a), by striking The President may, in the President's discretion and inserting the following: After obtaining congressional approval of the proposed national monument, certifying compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the proposed national monument, and receiving from the Governor of each State in which the proposed national monument is to be located notice that the State legislature has enacted legislation approving the designation of the proposed national monument, and subject to subsection (e), the President may; and
				
					(2)
 by adding at the end the following:   (e) Requirements for declaration of marine national monuments (1)Definition of exclusive economic zoneIn this subsection, the term exclusive economic zone means the zone established by Proclamation Number 5030, dated March 10, 1983 (16 U.S.C. 1453 note).
							
								(2)
								Requirements
 The President may not declare any area of the exclusive economic zone to be a national monument unless—
								
									(A)
 the declaration is specifically authorized by an Act of Congress; (B)the President has certified compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the proposed national monument;
								
									(C)
 the President has submitted to the Governor of each State and each territory, any part of which is located within 100 nautical miles of the proposed national monument, a proposal to make the declaration;
								
									(D)
 the Governor of each State and territory described in subparagraph (C) submits to the President notice that the legislature of the State or territory has approved the proposal submitted under that paragraph; and
								
									(E)
 the declaration is substantially the same as the proposal submitted under subparagraph (C). . (b)Restrictions on public useSection 320303 of title 54, United States Code, is amended—
 (1)by striking The Secretary, and inserting the following:  (a)In generalThe Secretary,; and
				
					(2)
 by adding at the end the following:   (b) Restrictions on public use The Secretary of the Interior, or the Secretary of Commerce, with respect to any area of the exclusive economic zone (as defined in section 320301(e)(1)) designated as a national monument, shall not implement any restrictions on the public use of a national monument until the expiration of an appropriate review period (as determined by the Secretary of the Interior or the Secretary of Commerce, as applicable) providing for public input and congressional approval.
						.
				
